Citation Nr: 0025141	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  97-07 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a low 
back disorder.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection of bipolar 
disorder.

3.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for right 
carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1980 to 
September 1983.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 1996 rating decision of the 
Cleveland, Ohio Department of Veterans Affairs (VA) Regional 
Office (RO).  Due to the veteran's relocation, his claims 
file was transferred from the Cleveland RO to the Montgomery, 
Alabama RO in November 1996.


FINDINGS OF FACT

1.  Service connection for a back disorder was last denied in 
an unappealed November 1995 rating decsion.

2.  The additional evidence submitted since the November 1995 
rating decision is new, relevant, and directly relates to the 
issue at hand.

3.  The claim for service connection for a low back disorder 
is not well grounded.

4.  Service connection for a bipolar disorder was last denied 
in an unappealed September 1989 rating decision.

5.  The veteran has not submitted evidence which must be 
considered in order to fairly decide the merits of the claim 
of service connection for a bipolar disorder.

6.  The evidence submitted in support of the veteran's 
petition to reopen his claim for service connection for a 
bipolar disorder is cumulative.

7.  Service connection for right carpal tunnel syndrome was 
last denied in an unappealed November 1995 rating decision.

8.  The veteran has not submitted evidence which must be 
considered in order to fairly decide the merits of the claim 
of service connection for right carpal tunnel syndrome.

9.  The evidence submitted in support of the veteran's 
petition to reopen his claim for service connection for right 
carpal tunnel syndrome is cumulative.


CONCLUSIONS OF LAW

1.  The November 1995 decision denying service connection for 
a low back disorder is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 20.302(a), 20.1103 (1999). 

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for a low back disorder is new and 
material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156(a) (1999)

3.  The claim for service connection for a low back disorder 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The September 1989 decision denying service connection 
for a bipolar disorder is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 20.302(a), 20.1103 (1999).

5.  Evidence submitted to reopen the claim of entitlement to 
service connection for a bipolar disorder is not new and 
material, and the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (1999).

6.  The November 1995 decision denying service connection for 
right carpal tunnel syndrome is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 20.302(a), 20.1103 (1999).

6.  Evidence submitted to reopen the claim of entitlement to 
service connection for right carpal tunnel syndrome is not 
new and material, and the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior unappealed decisions of both the Board and the RO are 
final.  However, if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, VA 
shall reopen the claim and review the former disposition of 
the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  The 
Court has held that when determining whether the evidence is 
new and material, the VA must conduct a three-step test: 
first, the VA must determine whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a) in 
order to have a finally denied claim reopened under 
38 U.S.C.A. § 5108 (West 1991); second, if new and material 
evidence has been presented, immediately upon reopening the 
claim, the VA must determine whether, based upon all the 
evidence of record in support of the claim, presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the VA may evaluate the claim after ensuring that 
the duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  Elkins v. West, 12 Vet. App. 209 (1999).

A well grounded claim for service connection generally 
requires competent evidence of a current disability; proof as 
to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table); see also 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303 (1996); Layno v. Brown, 
6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. 
§ 3.303(b).  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38
C.F.R. § 3.303(d).

I.  Low back

Service medical records reflect that the veteran was seen 
complaining of lower back pain.  The assessments included 
muscle strain of the lumbar area and lumbosacral strain.  A 
January 1986 VA x-ray evaluation of the lumbosacral spine 
reveals bilateral spondylitis of L-5 with presence of first 
degree spondylolisthesis of L-5 on S-1.  Beginning in 1992 
through 1996, the veteran was seen on multiple occasions 
complaining of low back pain with a history of such since 
1981/1982 military service.  A February 1992 x-ray evaluation 
revealed spondylolysis of L5 with mild degenerative changes 
of the lumbar spine with spurring.  VA records from July to 
October 1995 indicate that the veteran's low back disability, 
diagnosed as chronic low back pain syndrome, was related to 
his trauma in service.  

The first part of the test is for VA to determine if the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a).  New and material evidence means 
evidence not previously submitted to agency decision makers 
that bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (1999).  See Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).  When the case was previously denied, 
there was no showing of a current low back disability.  Now, 
there is evidence of a low back disorder and history of low 
back symptoms since service.  This evidence meets the 
definition of new and material evidence and must be 
considered to fairly decide the claim, thus, the claim is 
reopened.  38 U.S.C.A. § 5108 (West 1991). 

Having found the claim to be reopened, the Board must then 
determine whether the claim is well grounded.  The medical 
record shows that veteran experienced low back symptoms in 
service and that chronic low back disability was demonstrated 
several years after service.  However, there is no medical 
opinion providing a nexus between the chronic low back 
disability and service.  Accordingly, one of the elements 
necessary to well round the claim is not present, and the 
claim must be denied.

II.  Bipolar disorder

The RO last denied service connection for a bipolar disorder 
in September 1989.  At that time, the evidence included the 
veteran's claim, service medical records, the veteran's 
statements, and VA medical evidence.  Service medical records 
show no complaints, treatment or diagnoses of a bipolar 
disorder during service or at discharge.  

A February 1986 VA Medical Center (VAMC) discharge summary 
revealed that the veteran was hospitalized in January 1986 
complaining of depression, inability to sleep, mood swings, 
and suicidal ideations.  The diagnoses included mixed bipolar 
disorder.  VAMC discharge summaries reveal that the veteran 
was again hospitalized in March 1986 and March 1989 with 
diagnoses of bipolar disorder.  

At the time of the September 1989 rating decision, there was 
evidence of a current diagnosis of bipolar disorder and the 
veteran had asserted that this began during service.  
However, the RO noted that there was no evidence of a bipolar 
disorder in service and that the first diagnosis of a bipolar 
disorder was not until several years following service, thus, 
there was no showing of a nexus between the veteran's bipolar 
disorder and his active service.  That decision is final.

Evidence submitted or associated with the claims file since 
the September 1989 denial consists of VA and private medical 
records from October 1989 to March 1997, the veteran's 
statements, and support statements from friends and family 
members.  The private and VA medical records show continued 
complaints and treatment for a bipolar disorder.  The 
veteran's statements contain allegations that his nervous 
disorder, to include a bipolar disorder, began during 
service.  In support statements received in August 1997, a 
friend of the veteran, who served with him, reported that 
during service, the veteran was moody with sudden changes in 
outlook.  In an August 1997 statement, the veteran's mother 
reported that she noticed a definite increase in the 
veteran's moodiness after service.  

The Board notes that the veteran is competent to report that 
on which he has personal knowledge, that is what comes to him 
through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).   However, to the extent that the veteran, his 
friends, and family members contends that his current bipolar 
disorder is related to his service, such allegations are lay 
speculation on medical issues involving the etiology of a 
disability and do not bear directly and substantially to the 
claim on appeal and is not material.  See Pollard v. Brown, 6 
Vet. App. 11  (1993) (pursuant to Espiritu v. Derwinski, 2 
Vet. App. 492 (1992), lay testimony attempting to diagnose 
frostbite or arthritis in service held to be not competent 
evidence for such purpose and thus not material); see also 
Moray v. Brown, 5 Vet. App. 211 (1993) (lay assertions of 
medical causation cannot serve as the predicate to reopen a 
claim under 38 U.S.C.A. § 5108 1991)).  Lay assertions of 
medical causation cannot suffice to reopen a claim under 38 
U.S.C.A. § 5108.  Wilkinson v. Brown, 8 Vet. App. 263, 268 
(1995).  More importantly, the veteran's recent statements 
are repetitive of his prior claim.  

The Board finds that the veteran's statement, the support 
statements, and the VA and private medical records are 
cumulative of that which was before the RO at the time of the 
September 1989 rating decision.  See Reid v. Derwinski, 2 
Vet. App. 312 (1992).  None of the evidence submitted since 
the September 1989 denial is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
At the time of the September 1989 decision, the medical 
record first showed bipolar disorder in January 1986, 
approximately 3 years after service.  The evidence submitted 
does not change the prior evidentiary defects.  Accordingly, 
the Board concludes that the veteran has not submitted new 
and material evidence sufficient to reopen the previously 
denied claim for service connection for a bipolar disorder.


III.  Right carpal tunnel syndrome

The RO last denied direct service connection for right carpal 
tunnel syndrome in November 1995.  At that time, the evidence 
included the veteran's claim, service medical records, the 
veteran's statements, and VA medical evidence.  Service 
medical records show no complaints, treatment or diagnoses of 
right carpal tunnel syndrome during service or at discharge.  
VA medical records, dated in February 1994, reveal a 
diagnosis of a right wrist lipoma with mild right carpal 
tunnel syndrome and indicate that the veteran underwent 
surgical release at that time.  The veteran reported that he 
had experienced pain in his wrist for 10 years.   

At the time of the 1995 RO decision, there was evidence of a 
diagnosis of right carpal tunnel syndrome and the veteran 
asserted that it was related to service.  However, the RO 
determined that it was not present during service and had not 
been attributed to service.   The veteran did not appeal this 
decision, and thus this decision is final. 

Evidence submitted since the November 1995 decision includes 
VA medical records and the veteran's statements.  The VA 
medical records showing right carpal tunnel syndrome of the 
right wrist are copies of the VA medical records previously 
considered.  The Board finds that the veteran's statements 
and the VA medical records are all duplicative of that which 
was before the RO at the time of the 1995 RO decision.  See 
Reid v. Derwinski, 2 Vet. App. 312 (1992).  None of the 
evidence submitted since the April 1995 denial is so 
significant that it must be considered in order to fairly 
decides the merits of the claim.  At the time of the 1995 
decision, the service medical records showed no findings of 
right carpal tunnel syndrome in service and that right carpal 
tunnel syndrome was first diagnosed and treated in February 
1994, more than 10 years after service.  Accordingly, the 
Board concludes that the veteran has not submitted new and 
material evidence sufficient to reopen the previously denied 
claim for service connection for right carpal tunnel 
syndrome.



ORDER

The veteran's claim for service connection for a low back 
disorder is reopened; the claim is not well well grounded.  
The veteran's petition to reopen his claim for service 
connection for a bipolar disorder is denied.  The veteran's 
petition to reopen his claim for service connection for right 
carpal tunnel syndrome is denied.  



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 


